
	
		I
		112th CONGRESS
		2d Session
		H. R. 4311
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To correct the boundaries of the John H. Chafee Coastal
		  Barrier Resources System Unit L06, Topsail, North Carolina.
	
	
		1.Replacement of John H. Chafee
			 Coastal Barrier Resources System map
			(a)In
			 generalThe map included in the set of maps entitled
			 Coastal Barrier Resources System referred to in section 4(a) of
			 the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to Unit L06
			 in North Carolina is hereby replaced by another map relating to the same unit
			 entitled John H. Chafee Coastal Barrier Resources System Corrected Unit
			 L06 and dated ______.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with the
			 section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
